Citation Nr: 1809133	
Decision Date: 02/12/18    Archive Date: 02/23/18

DOCKET NO.  09-09 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for a kidney disability, to include as secondary to the service-connected residuals of an aortic valve replacement.

2. Entitlement to a rating in excess of 30 percent prior to February 8, 2012, and a rating in excess of 60 percent effective from February 8, 2012, for residuals of an aortic valve replacement.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel


INTRODUCTION

The Veteran had active service from September 1983 to October 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision in which the Cleveland, Ohio Regional Office (RO) of the Department of Veterans Affairs (VA) denied service connection for kidney disease and denied a rating in excess of 30 percent for aortic valve replacement due to subacute bacterial endocarditis.  By March 2012 rating decision, the RO granted a 60 percent rating for residuals of aortic valve replacement, effective from February 8, 2012.  The Veteran continued his appeal for a higher rating.  In June 2017, the Board remanded this matter for further development.  

The claim for service connection for a kidney disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  

FINDINGS OF FACT

1. Effective prior to February 8, 2012, the Veteran's residuals of aortic valve replacement were not productive of any episodes of acute congestive heart failure in the past year; a workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness or syncope; or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.

2. Effective from February 8, 2012, the Veteran's residuals of aortic valve replacement has not been productive of congestive heart failure; or a workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of less than 30 percent.

CONCLUSIONS OF LAW

1. Effective prior to February 8, 2012, the criteria for a rating in excess of 30 percent for the service-connected residuals of an aortic valve replacement have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7016 (2017).

2. Effective from February 8, 2012, the criteria for a rating in excess of 60 percent for the service-connected residuals of an aortic valve replacement have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7016 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.  For the issues decided in the instant document, VA provided adequate notice in a letter sent to the Veteran in November 2006.

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claim.  VA has obtained all identified and available service and post-service treatment records for the Veteran, and VA examinations were conducted in May 2007, February 2012, and June 2017.  It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained, and neither he nor his representative has identified any other pertinent evidence which would need to be obtained for a fair disposition of this appeal.  Also, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist).  In summary, the Board finds that appellate review may proceed without prejudice to the Veteran with respect to his claim.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II. Factual Background and Analysis

Disability evaluations are determined by application of the VA Schedule for Rating Disabilities, which is based on average impairment of earning capacity. Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Each disability must be viewed in relation to its history and there must be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

Where entitlement to compensation has been established and a higher initial disability rating is at issue, the level of disability at the time entitlement arose is of primary concern.  Consideration must also be given to a longitudinal picture of the veteran's disability to determine if the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected residuals of aortic valve replacement has been assigned staged ratings, in the form of a 30 percent rating, prior to February 8, 2012, and a 60 percent rating, effective from February 8, 2012, under 38 C.F.R. § 4.104, Diagnostic Code (DC) 7016. 

Under DC 7016, a 30 percent rating is warranted for a workload of greater than 5 METs but not greater than 7 METs causing dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  A 60 percent rating is warranted for more than one episode of acute congestive heart failure in the past year, or; a workload of greater than 3 METs but not greater than 5 METs causing dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is warranted for chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, DC 7016. 

For rating diseases of the heart, one MET (metabolic equivalent) is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  38 C.F.R. § 4.104, Note 2.

The Board finds that effective prior to February 8, 2012, the criteria for a rating in excess of 30 percent for residuals of an aortic valve replacement have not been met.  

Review of the record shows that on a VA examination in May 2007, it was noted that the Veteran was service-connected for aortic valve replacement secondary to endocarditis that occurred following dental work while on active duty.  The Veteran reported he was noticing increasing fatigue and decreasing activity tolerance.  An echocardiogram in 2004 showed LVEF of 60 percent.  The diagnoses included prosthetic valve replacement with clinically normal function, class II - III based on symptoms, and no clinical evidence of valve dysfunction, congestive heart failure, or myocardial ischemia.  It was noted that the cause of the Veteran's worsening fatigue and dyspnea on exertion was uncertain.  The examiner concluded that the Veteran needed an echocardiogram to assess the prosthetic valve function and LVEF, and an exercise stress test to exclude unlikely ischemia and to objectively determine functional capacity.  Thereafter, in June 2007, it was noted that the Veteran did not report for the planned stress test and echocardiogram, and the examiner indicated it was impossible to state whether there had been any objective worsening of the Veteran's heart condition because he failed to report, but also noted that on examination and by history, the Veteran was doing very well.

VA treatment records showed that in February 2008, the Veteran was seen for routine follow up and he reported no shortness of breath, chest pain, palpitations, syncope, or near syncope.  It was noted that a TTE (transthoracic echocardiogram) in February 2008 revealed ejection fraction of 60 percent.  
Although the Veteran contends he is entitled to a rating in excess of 30 percent prior to February 8, 2012, the preponderance of the competent evidence of record is against such a rating for this period.  As noted above, in June 2007, the Veteran did not report for a stress test or echocardiogram, and the examiner indicated that it was impossible to state whether there had been any objective worsening of his heart condition because he failed to report, but also noted that on the May 2007 examination and by history, he was doing very well.  It was noted that an echocardiogram in 2004 showed an ejection fraction of 60 percent and that in February 2008 an ejection fraction of 60 percent was also noted.  Thus, there was no showing of left ventricular ejection fraction of 30 to 50 percent, to support the assignment of a rating in excess of 30 percent prior to February 8, 2012.  

The Board also finds that effective from February 8, 2012, the criteria for a rating in excess of 60 percent for residuals of an aortic valve replacement, have not been met.  Review of the record includes VA treatment records which showed that during the pertinent period, the Veteran continued to take anticoagulation medicine post-aortic valve replacement due to endocarditis.  

On a VA examination in February 2012, it was noted that the Veteran required continuous medication (Warfarin) for his heart condition, listed as status-post aortic valve replacement with infective endocarditis.  On examination, heart sounds were abnormal due to systolic click.  There was no evidence of cardiac hypertrophy or dilatation.  It was noted that an echocardiogram dated in September 2010 revealed left ventricular ejection fraction of 60 percent.  An interview-based METs test revealed that the Veteran's METs level greater than 3 but not greater than 5 (which was consistent with activities such as light yard work, mowing the lawn, and brisk walking, at which level the Veteran reported dyspnea and fatigue.  The examiner opined that the Veteran's heart condition did not impact his ability to work.  

On a VA examination in June 2017, it was noted that the Veteran required continuous medication for control of his residuals of an aortic valve replacement with infective endocarditis.  On examination, his heart rhythm was regular and heart sounds normal, and there was no evidence of cardiac hypertrophy or cardiac dilatation.  An interview-based METs test revealed that the Veteran's METs level greater than 7 but no greater than 10 (which was consistent with activities such as climbing stairs quickly, moderate bicycling, sawing wood, and jogging at 6 mph), and that the Veteran was asymptomatic at this level.  The examiner opined that the Veteran's heart condition did not impact his ability to work.  A TTE revealed normal left ventricular size and systolic function with an estimated ejection fraction of 60 percent, with abnormal septal motion consistent with postoperative state, otherwise normal wall motion.  The conclusions included normal left ventricular size and systolic function, and mechanical aortic valve replacement with mild to moderate paravalvular regurgitation.

Although the Veteran contends he is entitled to a rating in excess of 60 percent effective from February 8, 2012, the preponderance of the competent evidence of record is against such a rating for this period.  In order for a 100 percent rating to be assigned, the competent evidence of record would need to show chronic congestive heart failure; workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. §§ 4.7, 4.104, DC 7016.  However, the Veteran did not report having, nor did objective examination show, any congestive heart failure; his METs workload level was greater than 3 in 2012 and greater than 7 METs in 2017; and his LVEF was 60 percent in both 2012 and 2017.  Thus, effective from February 8, 2012, the competent evidence of record does not support the grant of a rating in excess of 60 percent rating for residuals of aortic valve replacement.  

The Board notes that with regard to his claim for higher ratings, while the Veteran is competent to report the presence of certain symptoms, he is not competent to opine as to his specific METs levels or whether left ventricular dysfunction is present at a specific ejection fraction, as confirmation of these symptoms requires precise medical testing.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, the current severity of the Veteran's residuals of aortic valve replacement must be determined based on the medical evidence of record.  

The Board concludes that, prior to February 8, 2012, the preponderance of the competent evidence does not support a rating greater than 30 percent for residuals of aortic valve replacement, and effective from February 8, 2012, the preponderance of the competent evidence does not support a rating greater than 60 percent for residuals of aortic valve replacement.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).


ORDER

Effective prior to February 8, 2012, a rating in excess of 30 percent for residuals of an aortic valve replacement is denied.

Effective from February 8, 2012, a rating in excess of 60 percent for residuals of an aortic valve replacement is denied.


REMAND

The Board notes that the claim for service connection for a kidney-related disability was remanded in June 2017, in order to obtain a VA examination/opinion regarding the nature and etiology of any possible current renal disability.  It was noted that, in a July 2008 VA examination report, the examiner indicated that there was no evidence for renal dysfunction at the time of that examination.  It was also noted that a VA treatment note from July 2010 indicated that he had an abnormal estimated glomerular filtration rate (GFR) laboratory result, and a VA treatment record from August 2015 suggested that the Veteran had an active diagnosis for stable stage III CKD since 2011.  

On a VA examination in June 2017, the diagnosis was listed as chronic renal disease, diagnosed in 2011.  For history, it was noted that the Veteran had a documented diagnosis of stage 3 kidney disease in 2011, and that his creatinine was minimally elevated and EGFR was 58 - slightly low from normal 60, and that he had renal dysfunction.  The examiner opined that the Veteran's current mild chronic kidney disease onset in 2011, with slightly low EGFR of 58 and minimally elevated creatinine of 1.3, were less likely related to his military service, and service treatment records were silent for diagnosis and treatment plan for chronic kidney disease.  The examiner also opined that the Veteran's current mild chronic kidney disease onset in 2011, his minimally elevated creatinine, and slight lower than normal EGFR, were less likely related to his service-connected aortic valve surgery.

On a supplemental opinion dated in January 2018, the VA examiner (who conducted the VA examination in June 2017) again opined that the claimed condition (kidney-related disability) was less likely than not proximately due to or the result of the Veteran's service-connected condition, and for rationale noted that according to the latest kidney function, the Veteran does not have any chronic kidney disease; BUN and creatinine were normal; and the EGFR slightly below normal was a non-specific finding.  The examiner also noted that, according to the blood work conducted in November 2017, the Veteran had normal kidney function and an opinion was not needed.

The Board notes that, although the 2017 VA examiner provided an opinion as to whether the Veteran's current renal condition was related to service-connected residuals of aortic valve replacement, the examiner did not initially address whether a service-connected disability could have aggravated a renal condition.  See Allen v. Brown, 7 Vet. App. 439, 449 (1995).  The Board also notes that the VA examiner was asked to provide a supplemental opinion, and in a report dated in January 2018, the examiner indicated that the Veteran's most recent blood work showed normal kidney function and concluded that the Veteran did not have chronic kidney disease.  The presence of a chronic disability at any time during the claim process can justify a grant of service connection, even if the disability has since resolved or where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  The Board notes that, once VA undertakes the effort to provide an examination when developing a service-connection claim, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).  In light of the foregoing, the Board concludes that another VA opinion is warranted.  

Accordingly, the case is REMANDED for the following action:

1. Forward the claim to the VA examiner who provided the June 2017 VA examination report, for a supplemental opinion.  The claims file, to include a copy of this Remand, must be made available to the examiner for review.  The examiner should be advised that even if the Veteran does not currently have renal dysfunction, the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even if the disability has since resolved or where the most recent diagnosis is negative.  Thus, in light of the June 2017 diagnosis of chronic renal disease noted to have been diagnosed in 2011, the examiner should be asked to provide opinions regarding the following questions:

a) If the Veteran's chronic kidney disease, diagnosed in 2011, was at least as likely as not (50 percent or greater probability) caused by or otherwise etiologically related to any of his service-connected disabilities, to include his aortic valve disability, or the treatment he has received for this service-connected disability?

b) If the Veteran's chronic kidney disease, diagnosed in 2011, was at least as likely as not (50 percent or greater probability) aggravated (increased in severity beyond the natural progression of the disease) by any of his service-connected disabilities, to include his aortic valve disability, or the treatment he has received for this service-connected disability?

The examiner must explain the rationale for all opinions given.  If the examiner is unable to provide any of the requested opinions without resorting to speculation, the examiner should so state and should provide an explanation as to the reason(s) therefor.  If deemed necessary by the examiner, a physical examination of the Veteran should be conducted.
2. After completing the above actions, and any other development as may be indicated, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case (SSOC) must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required until the Veteran is notified.  However, he is advised of his obligation to cooperate with VA.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records or to report for any scheduled VA medical examination, for example, may impact the determination made.  38 C.F.R. § 3.655.  The Veteran also is advised that he has the right to submit additional argument and/or evidence, whether himself or through his representative.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This matter finally must be afforded prompt treatment.  Indeed, all remands by the Board or the United States Court of Appeals for Veterans Claims are to be handled expeditiously.  38 U.S.C. §§ 5109B, 7112.  




______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


